Beck, J.,
concurring. Whatever may have been the truth as to the facts of the tragedy which resulted in the death of the insured, it is perfectly cléar, it seems to me, that the jury were authorized by the evidence to find that the insured did not bring on the fatal difficulty, that he was justified in everything that he did, that he retreated after having resented a most opprobrious epithet with a blow merely of the fist or open hand, that he was then pursued by his assailant, and only joined in deadly conflict when his life was put in jeopardy by an assault at the hands of his pursuer, who was *340about to strike with a deadly weapon at the time the insured fired. That being true, it was not error for the court, in his charge to the jury, to give the instruction complained of.